Case: 17-10007   Date Filed: 10/20/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-10007
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:16-cr-00028-JRH-BKE-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

MICHAEL BERNARD JOHNSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (October 20, 2017)

Before MARCUS, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 17-10007    Date Filed: 10/20/2017   Page: 2 of 2


      Brandon N. Fleming, appointed counsel for Michael Bernard Johnson in this

direct criminal appeal, has moved to withdraw from further representation of Mr.

Johnson and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

      Although the brief does not satisfy the requirements of an Anders brief, see,

e.g., United States v. Edwards, 822 F.2d 1012, 1013 (11th Cir. 1987), our

independent and plenary review of the entire record reveals that Mr. Fleming’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, Mr. Fleming’s

motion to withdraw is GRANTED, and Mr. Johnson’s conviction and sentence are

AFFIRMED.




                                        2